Case: 13-11451    Date Filed: 11/08/2013   Page: 1 of 4


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-11451
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 5:12-cv-00075-PRL



LARRY E. KUNZ,

                                                               Plaintiff-Appellant,

                                     versus


COMMISSIONER OF SOCIAL SECURITY,

                                                              Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (November 8, 2013)

Before HULL, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

     Larry E. Kunz appeals the denial of his application for disability insurance
              Case: 13-11451      Date Filed: 11/08/2013   Page: 2 of 4


benefits and supplemental security income. 42 U.S.C. §§ 405(g), 1383(c)(3).

Kunz challenges the hypothetical questions posed to the vocational expert. We

affirm.

      Kunz argues that the question posed to the vocational expert failed to

account for Kunz’s moderate difficulties in maintaining concentration, persistence,

or pace, but we disagree. Kunz testified that his functional limitations were

impaired by his troubles sleeping, quick temper, mood swings, and “people

phobi[a],” but the administrative law judge discredited Kunz’s “statements

concerning the intensity, persistence and limiting effects of [his] symptoms . . . to

the extent they [were] inconsistent” with his testimony about watching television,

reading, and performing housework daily and with his statements to Dr. Celine

Passeri that he made lists to compensate for his poor memory skills, operated a

vehicle, went on dates occasionally, and volunteered weekly at the American

Legion. The finding of the administrative law judge was consistent with the

opinions of Dr. Pamela Green and Dr. Theodore Weber, who performed mental

residual functional capacity assessments, that Kunz could understand and

remember simple instructions, concentrate on and perform simple tasks, and

interact with others briefly. The administrative law judge found that Kunz’s

moderate difficulties restricted his ability to work to the extent that he could only

comprehend and perform simple routine tasks and interact with others


                                           2
              Case: 13-11451     Date Filed: 11/08/2013   Page: 3 of 4


occasionally, and the administrative law judge included those limitations in the

hypothetical question. See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1181

(11th Cir. 2011) (remanding because the hypothetical question failed to mention

that the applicant was limited in concentration, persistence, and pace or to

“otherwise implicitly account for the limitation”). The vocational expert

understood and considered Kunz’s moderate limitations in maintaining

concentration, persistence, and pace.

      Kunz also argues that the hypothetical questions were incomplete because

the administrative law judge did not mention that Kunz had a prosthetic leg that

created blisters if worn too long, but again we disagree. The hypothetical

questions “need only include the claimant’s impairments, not each and every

symptom of the claimant.” Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d
1253, 1270 (11th Cir. 2007) (internal quotation marks and citation omitted). The

administrative law judge credited Kunz’s testimony that he could not wear his

prosthetic leg more than two hours a day and ambulated more easily with crutches

or a cane and the opinion of Dr. Sunita Patel, who conducted Kunz’s residual

functional capacity assessment, that Kunz could stand, walk, and sit six hours a

work day and climb ramps and stairs, balance, stoop, kneel, crouch, and crawl

occasionally, but never climb ladders, ropes, or scaffolds. The administrative law

judge included in his hypothetical questions all the impairments identified by Dr.


                                          3
              Case: 13-11451     Date Filed: 11/08/2013    Page: 4 of 4


Patel and added the restrictions that the hypothetical person underwent a below-

the-knee amputation, used a cane to ambulate, and was limited to sedentary work.

Although the administrative law judge did not mention Kunz’s prosthesis, Kunz

asked the vocational expert to assume that the hypothetical person could wear a

prosthesis for only two hours a day, and the vocational expert responded that the

jobs he identified would not require a worker to ambulate. The vocational expert

stated that “some” of the jobs required the worker to sit and stand at will, and the

administrative law judge was entitled to find from Kunz’s testimony that he could

sit and stand at will using his prosthesis, crutches, or cane. The answers of the

vocational expert provided substantial evidence to support the finding that Kunz

could perform the requirements of a small products assembler, trimmer, nut sorter,

or dowel inspector.

      We AFFIRM the denial of Kunz’s application for benefits.




                                          4